ESSRIG, KATHERINE G„ Associate Judge.
The State appeals a final order granting Tommy Lee Jones’s motion for postconviction relief in connection with his negotiated admission of violations of probation in a 1993 and a 1994 case and negotiated plea to new law offenses of driving with a suspended license and leaving the scene of an accident with property damage in a 2010 *1270case. As Jones concedes on appeal, at the evidentiary hearing below he failed to establish that any deficient performance by trial counsel prejudiced him as required by Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). See Grosvenor v. State, 874 So.2d 1176, 1179 (Fla.2004) (recognizing that in the context of a guilty plea the defendant must establish a reasonable probability that, but for counsel’s errors, the defendant would not have entered the guilty plea but would have insisted on going to trial). Therefore, we reverse the order granting post-conviction relief and remand for reinstatement of Jones’s judgments and sentences. Reversed and remanded.
WALLACE and LaROSE, JJ., Concur.